Citation Nr: 0526675	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.     Entitlement to an increased rating for Post Traumatic 
Stress Disorder ("PTSD") currently evaluated as 50 percent 
disabling.

2.     Entitlement to total disability based on individual 
unemployability ("TDIU").



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2002 rating decision by 
the Boise, Idaho Regional Office ("RO") of the Department 
of Veterans Affairs ("VA").  Upon review, in September 
2004, the Board remanded the case to the RO for preparation 
of a statement of the case ("SOC") pursuant to Manlicon v. 
West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidence was received by the Board from the 
veteran in May 2005; and in August 2005, the veteran 
specifically declined to provide a waiver of RO review of 
that evidence as required for Board adjudication of claims on 
the merits.  See 38 C.F.R. § 20.1304 (2004).  

The claims must be remanded to the RO so that the RO may 
consider the claims in light of the evidence received 
subsequent to the July 2002 RO decision and April 2005 
Statement of the Case ("SOC") that has not previously been 
reviewed by the RO.  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction ("AOJ") for initial consideration and without 
having to obtain the appellant's waiver).  Therefore, the RO 
must review the additional evidence and readjudicate the 
claims with consideration of this evidence.  See 38 C.F.R. § 
19.31(c) (2004).




Accordingly, this case is REMANDED to the RO for the 
following:

The RO should readjudicate the issues on 
appeal with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case ("SSOC") that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran then 
should be given an opportunity to respond 
to the SSOC.

The veteran is not required to take action unless he is so 
informed.  However, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

